Part III DETAILED ACTION

1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI A. Claims 1-16 are pending in this application. 

2.  The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

                                  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.   Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Washio et al. (6,301,022), hereafter referred as Washio. 
  
   With regard to claim 1, Washio teaches an image forming apparatus (1)  comprising: a conveyance section configured to convey a sheet along a conveyance path (see fig. 1(a) and column 2, lines 46-56); a first detector (see fig. 1 , sensor item PS1) configured to detect a first skew angle (see fig. 4(c) , item labelled θ”) , item of the sheet conveyed by the conveyance section (see figs. 3-4); a second detector (see fig. 1 , sensor item PS5) that is located downstream of the first detector (depicted in fig. 1(b)) in the conveyance path and that is configured to detect a second skew angle (see fig. 4(c) , item labelled θ’)  of the sheet; and a determination section configured to determine whether or not to stop conveyance of the sheet based on the first skew angle and the second skew angle (reads on fig. 8, it is determined that inclination is corrected using both skew angles). 
   With regard to claim 2, Washio further teaches wherein the determination section determines whether or not to cause the conveyance section to stop conveyance of the sheet based on a change amount of the second skew angle relative to the first skew angle (see fig. 9(a) and col. 8, lines 1-65, the inclination is corrected, thereby changing the skew angles),
  
   With regard to claim 3, Washio further teaches a third detector configured to detect a third skew angle of the sheet (reads on fig. 9(a) , item labeled θ) .

   With regard to claim 4, Washio further teaches wherein a conveyance width is defined in the conveyance section, the conveyance width being a width that allows the sheet to be conveyed in a perpendicular direction to a conveyance direction, and the determination section determines to stop conveyance of the sheet when it is predicted that the sheet will deviate from the conveyance width due to conveyance of the sheet (reads on figs. 9-11, the inclination is corrected associated with the width of the conveyance).

    With regard to claim 5, Washio further teaches wherein based on the first skew angle, the second skew angle, and the third skew angle, the determination section determines whether or not the sheet is conveyed while meandering, and whether or not to stop conveyance of the sheet (reads on figs. 5 and 9-11, the inclination is corrected associated with all the skew angles, θ, θ’ and θ” ).

   With regard to claim 6, Washio further teaches wherein each of the second and third detectors includes a contact image sensor including a light source and a photo detector, the second detector reads a first image of a first side of the sheet to generate first image data in addition to detection of the second angle, the third detector reads a second image of a second side of the sheet to generate second image data in addition to detection of the third skew angle, the image forming apparatus further includes an adjuster configured to correct one or both of the first image data and the second image data, based on at least the second and third skew angles, the determination section determines whether or not to stop conveyance of the sheet or whether or not to correct the first image data and the second image data, and when it is determined that the first image data and the second image data be corrected, the adjuster corrects the first image data and the second image data (reads on figs. 5-11, in which the inclination is corrected based on all skew angles).

With regard to claim 7, Washio further teaches wherein the contact image sensor of each of the second and third detectors is set so that a light quantity emitted from a corresponding light source when a corresponding one of the second and third skew angles is detected differs from a light quantity emitted from the corresponding light source when a corresponding image of the sheet is read (reads on figs. 1-3 and 9-11).

   With regard to claim 8, Washio further teaches a facing member that faces at least one of the second and third detectors, wherein a contrast between color of the sheet and color of the facing member is higher than a predefined threshold (clearly,fig.1, sugges or suggest that a cover D can be having different color (darker color) of the face and the sheet (the sheet being white paper)).

   With regard to claims 9-16, the limitations of claims 9-16  are covered by the limitations of claims 1-8 above. The steps and functions of the image reading device of claims 9-16 are covered by the steps and functions of the limitations of the image forming apparatus  claims 1-8. Clearly, the device 1 of Washio is a device that can print and copy, being a printer and/or a copier.  

Conclusion
4.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   Yamane et al. (2019/0315586) teaches a sheet conveyance device having a detector to detect an angle deviation of recording medium.
    Koda et al. (2015/0207941) teaches an image reading apparatus and forming apparatus having an inclination correction unit.
    Kakuta et al. (2014/0210152) teaches a document conveyance device having multiple detection sensors.
     Ikari (2011/0075168) teaches an image processing apparatus having multiple corrections units to correct deviation of the conveyed document.
      Katou et al. (2010/0110506) teaches an image reading apparatus and forming apparatus having a skew correction.
      Kinoshita et al. 98,342,517) teaches an image forming apparatus having a correction positional deviation to correct sheet skew.

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 16/143,565 Art Unit: 2674 have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674 
April 14, 2021